DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
 	Claims 1-4, 8-9, 11-12, and 14-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 8-9, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentink (US Pub. No. 2011/0235596), hereinafter Wentink 1, in view of Wentink (US Pub. No. 2011/0261742), hereinafter Wentink 2, in further view of Sammour et al. (US Pub. No. 2007/0206508).
Regarding claims 1 and 8, Wentink 1 discloses a method, a station (STA)  (figure 4 STA 404) for accessing an access point (AP) (figure 4 AP 402) in an uplink multi-user transmission scheme (see figures 2 and 4) by a station in a wireless local area network (WLAN) (paragraph 5), the method, the STA comprising:
at least one transceiver (figure 2 transceiver 254);
at least one processor (figure 2 controller 280);
at least one computer memory (figure 2 memory 282) operably connected to the processor and storing instructions (paragraph 14) that, based on being executed by the at least one processor, perform operation comprising:
	receiving via the at least transceiver a trigger frame from the AP (figure 6 element 606 TXS; paragraph 56: the AP may start an uplink SDMA TXOP 608 by sending a TXOP start 606);
based on the trigger frame, setting an uplink Physical layer Protocol Data Unit (PPDU) to an acknowledgement (ACK) policy (figure 6 element 608; paragraphs 56, 58, and 59: during the uplink SDMA TXOP 608, STA may transmit data);
and transmitting, via the at least one transceiver, the uplink PPDU to the AP in the uplink multi-user transmission scheme (paragraphs 56, 58, and 59: during the uplink SDMA TXOP 608, plurality of STAs may transmit data to the AP);

wherein the ACK policy representing an implicit block ACK request (paragraph 59: an implicit Block Acknowledgement Request that is normally used)’
Wentink 1 does not teach setting two bits of a Physical layer Protocol Data Unit (PPDU) to an acknowledgement (ACK) policy value, wherein the two bits are arranged in an ACK policy subfield in a Quality of Service (QoS) control field of the PDDU; wherein the set of allowable ACK policy values comprises a second ACK policy value representing a ‘no ACK’;
wherein based on a downlink PPDU being received in a downlink multi-user transmission scheme from the AP. the ACK policy value for the downlink PPDU is selected, by the AP, from a second set of allowable ACK policy values for the downlink multi-user transmission scheme; wherein the second set of allowable ACK policy values comprises the first ACK policy value, the second ACK policy value, and the third ACK policy value. 
In the same field of endeavor, Wentink 2 discloses setting two bits of a Physical layer Protocol Data Unit (PPDU) to an acknowledgement (ACK) policy value, wherein the two bits are arranged in an ACK policy subfield in a Quality of Service (QoS) control field of the PDDU (paragraphs 56 and 57: ACK policy values according to IEEE 802.11n); and

wherein based on a downlink PPDU being received in a downlink multi-user transmission scheme from the AP, the ACK policy value for the downlink PPDU is selected, by the AP, from a second set of allowable ACK policy values for the downlink multi-user transmission scheme; wherein the second set of allowable ACK policy values comprises the first ACK policy value, the second ACK policy value, and the third ACK policy value (figure 6 in view of paragraphs 57 and 60: MU transmission from AP with ACK policy settings including normal ACK, no ACK, block ACK, etc.). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Wentink 1 setting two bits of a Physical layer Protocol Data Unit (PPDU) to an acknowledgement (ACK) policy value, wherein the two bits are arranged in an ACK policy subfield in a Quality of Service (QoS) control field of the PDDU; wherein the set of allowable ACK policy values comprises a second ACK policy value representing a ‘no ACK’; wherein based on a downlink PPDU being received in a downlink multi-user transmission scheme from the AP. the ACK policy value for the downlink PPDU is selected, by the AP, from a second set of allowable ACK policy values for the downlink multi-user transmission scheme; wherein the second set of allowable ACK policy values comprises the first ACK policy value, the second ACK policy value, and the third ACK policy value. 
The motivation would have been to follow IEEE 802.11n standard and immediate feedback/ACK.

However, in the same field of ACK policy, Sammour discloses wherein the allowable ACK policy excludes a third ACK policy representing “Block ACK” (paragraph 27 in view of paragraph 26: Block ACK policy is disallowed within the ACK policy field of a data unit).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Wentink 1 and 2 wherein the allowable ACK policy excludes a third ACK policy representing “Block ACK”.
The motivation would have been for lower memory requirements on the recipient for MPDUs with full fragmentation (paragraph 26).

Regarding claims 11 and 14, Wentink 1 discloses a method for receiving uplink Physical layer Protocol Data Unit (PPDU) from a plurality of stations (STAs) (figure 4 STAs) in an uplink multi-user transmission scheme by an access point (AP) (figure 4 AP)  in a wireless local area network (WLAN) (paragraph 5), the method and AP comprising:
at least one transceiver (figure 2 transceiver 222);
at least one processor (figure 2 controller 230);
at least one computer memory (figure 2 memory 232) operably connected to the processor and storing instructions (paragraph 14) that, based on being executed by the at least one processor, perform operation comprising:

wherein the ACK policy for the uplink PPDU is selected by the STA from among a first of allowable ACK policy for the uplink multi-user transmission scheme (paragraph 59: implicit Block Acknowledgement Request that is normally used);
wherein the ACK policy representing an implicit block ACK request (paragraph 59: an implicit Block Acknowledgement Request that is normally used)’
Wentink 1 does not teach setting two bits of a Physical layer Protocol Data Unit (PPDU) to an acknowledgement (ACK) policy value, wherein the two bits are arranged in an ACK policy subfield in a Quality of Service (QoS) control field of the PDDU; wherein the set of allowable ACK policy values comprises a second ACK policy value representing a ‘no ACK’;
wherein based on a downlink PPDU being received in a downlink multi-user transmission scheme from the AP. the ACK policy value for the downlink PPDU is selected, by the AP, from a second set of allowable ACK policy values for the downlink multi-user transmission scheme; wherein the second set of allowable ACK policy values comprises the first ACK policy value, the second ACK policy value, and the third ACK policy value. 
In the same field of endeavor, Wentink 2 discloses setting two bits of a Physical layer Protocol Data Unit (PPDU) to an acknowledgement (ACK) policy value, wherein 
wherein the set of allowable ACK policy values comprises a second ACK policy value representing a ‘no ACK’ (paragraphs 57 and 60: allowable ACK policy values can be set as 00 (normal ACK) or 01 (no ACK));
wherein based on a downlink PPDU being received in a downlink multi-user transmission scheme from the AP, the ACK policy value for the downlink PPDU is selected, by the AP, from a second set of allowable ACK policy values for the downlink multi-user transmission scheme; wherein the second set of allowable ACK policy values comprises the first ACK policy value, the second ACK policy value, and the third ACK policy value (figure 6 in view of paragraphs 57 and 60: MU transmission from AP with ACK policy settings including normal ACK, no ACK, block ACK, etc.). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Wentink 1 setting two bits of a Physical layer Protocol Data Unit (PPDU) to an acknowledgement (ACK) policy value, wherein the two bits are arranged in an ACK policy subfield in a Quality of Service (QoS) control field of the PDDU; wherein the set of allowable ACK policy values comprises a second ACK policy value representing a ‘no ACK’; wherein based on a downlink PPDU being received in a downlink multi-user transmission scheme from the AP. the ACK policy value for the downlink PPDU is selected, by the AP, from a second set of allowable ACK policy values for the downlink multi-user transmission scheme; 
The motivation would have been to follow IEEE 802.11n standard and immediate feedback/ACK.
Wentink 1 and 2 do not teach wherein the allowable ACK policy excludes a third ACK policy representing “Block ACK.”
However, in the same field of ACK policy, Sammour discloses wherein the allowable ACK policy excludes a third ACK policy representing “Block ACK” (paragraph 27 in view of paragraph 26: Block ACK policy is disallowed within the ACK policy field of a data unit).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Wentink 1 and 2 wherein the allowable ACK policy excludes a third ACK policy representing “Block ACK”.
The motivation would have been for lower memory requirements on the recipient for MPDUs with full fragmentation (paragraph 26).

Regarding claims 2, 9, 12, and 15, all limitations in claims 1 and 8 are disclosed above. Wentink 1 further teaches wherein the STA sets the ACK policy value for the uplink PPDU transmitted based on the trigger frame to a first ACK policy representing implicit Block ACK request (paragraph 59). 
Regarding claims 3, all limitations in claim 2 are disclosed above. Wentink 1 further discloses after transmission of the PPDU with the ACK policy value set to the 
Regarding claims 4, all limitations in claim 3 are disclosed above. Wentink 1 further discloses wherein the ACK/NACK signal is received a short inter-frame space (SIFS) after the transmission of the data with the ACK policy value set to the first ACK policy value (paragraph 60).

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 
In pages 8-9 of Remark, the Applicant argues that Ho, Wentink, and Merlin fail to teach “based on receiving trigger frame…and the third ACK policy value.” Examiner notes that the amendment is rejected by a different combination of Wentink 1 and 2 and Sammour. Thus, the argument is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US Pub. No. 2013/0301569) discloses ACK transmission based on received frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             
/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466